7. Burma (vote)
- Before the vote:
Mr President, I am not responsible for this report but I would like the colleagues who have been dealing with this issue to note that we are voting today on two reports, one on China and one on Burma, dealing with a disaster and the different reactions to it. The report on China starts with a sentence that says that Parliament 'expresses its sincere condolences and solidarity to the people of China and to the numerous victims; expresses sorrow to all those who are suffering the consequences of the earthquake', but, in the report on Burma, there are only political considerations.
(The President cut the speaker off.)
Mr Guardans Cambó, you know how much I like and respect you, but I have to follow the procedure here. I am sorry but I cannot reopen the debate on a comparative analysis of two resolutions. You will understand that.
(FR) I am tabling an oral amendment, which should be accepted or not by the Assembly, expressing sympathy for the people in the same terms, in exactly the same wording, as for China. That is the oral amendment: sympathy for the people.
(Applause)
Here is what I propose, since you spoke before we had reached the item concerned: if I understand you rightly, you wish to insert that remark before paragraph 4. Can you specify the exact point?
(FR) The oral amendment would be a first point, worded as follows:
'Expresses its sincere condolences and solidarity to the people of Burma and to the numerous victims; expresses sorrow to all those who are suffering the consequences of the catastrophe;'.
(Applause)
(The oral amendment was adopted)
Before the vote on paragraph 10:
(DE) Mr President, in our voting lists there are no amendments at all to the resolution on Burma. The only vote is on the resolution in its entirety.
This is not on an amendment but on a split vote, requested by the ALDE Group.